Citation Nr: 0832964	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-35 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to March 
1970 and August 1972 to February 1973.  The veteran also had 
reserve duty service.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  Left eye refractive error is not a disability for VA 
compensation purposes; an acquired eye disease is not 
apparent until many years post-service; the preponderance of 
the evidence does not indicate a nexus between a current left 
eye disability and any incident of or finding recorded during 
service, to include conjunctival erythema or a corneal 
abrasion.


CONCLUSION OF LAW

Service connection for a left eye disability is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued a VCAA notification letter regarding 
the issue on appeal in February 2006.  This notice fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued prior to the April 2006 rating 
decision on appeal.  Therefore, the notice was timely.  

Regarding notice required pursuant to Dingess, the veteran 
was not provided a separate letter that provided this notice.  
While the veteran was issued this notice as part of the April 
2006 rating decision, this does not constitute adequate 
notice under the VCAA.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board finds, however, that such 
failure is harmless because, as will be explained below in 
greater detail, the preponderance of the evidence is against 
the veteran's claim.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records, Social Security Administration (SSA) 
records, and VA medical records, including a February 2006 VA 
examination report.  After review of the examination report, 
the Board finds that it provides competent, non-speculative 
evidence regarding whether the veteran has an acquired left 
eye disability attributable to service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. § 
3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  However, presumptive periods do 
not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Refractive error of the eyes is not a disability within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  As such, it may not 
be service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury.  See 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has a left eye disability 
attributable to service.  He specifically asserts that his 
current disability is due to a corneal abrasion that he 
incurred during service and he attributes his reduced visual 
acuity to the corneal abrasion.

The claims file includes the veteran's service medical 
records, including record of multiple reports of medical 
examination.  Although the current claim only involves the 
left eye, the Board will record visual acuity testing results 
regarding both eyes.  In a November 1969 report of medical 
examination, completed prior to the veteran's first period of 
active service, the veteran's visual acuity was recorded as 
20/40 in the right eye and 20/50 in the left eye.  The 
clinician completing this record reported that the veteran 
had defective vision, not considered disabling; no other 
findings regarding disabilities of the eye were noted.  The 
Board notes that other copies of this document in the claims 
file record different visual acuity testing results.  These 
records document the visual acuity as 20/30 in the right eye 
and 20/40 in the left eye.  The right eye had corrected 
vision to 20/20 and the left eye had corrected vision to 
20/25.  The veteran marked that he has no history of eye 
trouble in the report of medical history he completed at this 
time.  In reports of medical history, however, completed in 
February and March 1970, the veteran indicated that he did 
have a history of eye trouble.

A June 1972 report of medical examination, completed prior to 
enlistment into the second period of active service, includes 
a normal eye examination.  No visual acuity testing results 
were recorded.  Upon a January 1973 medical examination, 
completed prior to his discharge from active duty, the 
veteran had vision of 20/40 in the right eye and 20/50 in the 
left eye.  The clinician completing this record placed 
question marks regarding what the visual acuity was corrected 
to; no other findings regarding disabilities of the eye were 
noted.  In the report of medical history the veteran 
completed at this time, he marked that he did not know if he 
had a history of eye trouble.  

In an August 1975 service medical record, completed while the 
veteran was in the reserves, a clinician documented that the 
veteran had conjunctival erythema in the left eye.  The 
impression was a corneal abrasion.  Later in August 1975, the 
veteran returned for treatment, noting that he continued to 
feel burning in the left eye.  The clinician noted, however, 
that the examination was "negative."  

A December 1975 report of medical examination documents that 
the veteran had visual acuity of 20/40 in each eye.  The 
clinician completing this record made no other findings 
regarding disabilities of the eye.  The veteran marked that 
he had a history of eye trouble in the report of medical 
history completed at this time.

A September 1976 treatment record documents that the veteran 
again sought treatment for burning in the eyes. 

The claims file also contains a private September 1976 
examination, including review of the eyes.  Visual acuity 
without glasses was 20/100, bilaterally.  With glasses, the 
veteran's visual acuity was 20/30 in the right eye and 20/20 
in the left eye.

The record also contains more recent VA and private medical 
records.  In a November 1994 letter from a private clinician, 
included in the veteran's SSA records, the clinician notes 
that the veteran had called regarding headaches and "vision 
black outs."

A February 2003 ophthalmology consultation record notes that 
a diagnosis of diabetic retinopathy had to be ruled out.  A 
March 2004 VA ophthalmology clinic record documents that the 
veteran had diabetes mellitus with no retinopathy, cataracts 
in each eye, and that glaucoma was suspected in each eye.  A 
"secondary" diagnosis of refractive disorder in each eye 
was provided.  A January 2006 VA ophthalmology clinic record 
documented that the veteran reported mild blurry vision in 
the left eye, with burning and epiphora.  The clinician noted 
that the veteran had diabetes, and blepharitis with mild dry-
eye syndrome, and primary open-angle glaucoma was suspected.  
Other VA eye ophthalmology clinic records document that the 
veteran was suspected of having primary open-angle glaucoma.

The veteran underwent a February 2006 VA eye examination.  It 
was noted that the clams file was sent for review.  The 
examiner noted review of the VA chart.  The examiner noted 
the veteran's medical history, including high blood pressure, 
diabetes, glaucoma and cataracts.  The examiner documented 
that the veteran had burning in the left eye, and 
watering/tearing, itching, floaters/lightning flashes, and 
blurred vision in both eyes.  The veteran had uncorrected 
vision of 20/200 and corrected vision of 20/30 in the right 
eye and uncorrected vision of 20/400+1 and corrected vision 
of 20/30-1+1 in the left eye.  Diagnoses were refractive 
error and "large [ ] ratios" each eye.  The examiner opined 
that the veteran's minimal blurry vision was not caused by or 
a result of his corneal abrasion.

In a September 2006 private eye examination, the clinician 
noted that the veteran's vision was blurry at times and that 
his eyes burn some, worse in the left eye.  It was noted that 
the veteran had an injury in the left eye in 1975 (corneal 
abrasion), and needed to know if that was "still the cause" 
of problems he was having currently.  The clinician also 
noted that the veteran had been diabetic for approximately 
six years.  The diagnosis was recorded as "cupping of disc 
with borderline glaucoma changes with normal intraocular 
pressure suspicious history several risk factors including 
age race hypertension and Diabetes."  The clinician made 
offered no opinion regarding a link to the veteran's service.

Analysis

The Board finds that service connection for a left eye 
disability is not warranted.  Service medical records 
document that the veteran had visual acuity of less than 
20/20 upon all physical examinations.  In the November 1969 
report of medical examination, the examiner documented that 
the veteran had defective vision.  The veteran was not 
diagnosed with a specific eye disease during these 
examinations, but rather, was found to have reduced visual 
acuity.  Subsequent eye examinations confirm that these 
findings of reduced visual acuity were due to a refractive 
error.  See, e.g., report of private eye examination dated in 
September 1976 and a report of a VA eye examination dated in 
February 2006.  Refraction is defined as the act or process 
of refracting; specifically the determination of the 
refractive errors of the eye and their correction by glasses.  
See Dorland's Illustrated Medical Dictionary 1605 (30th ed. 
2003).  Refractive error includes myopia.  Myopia is defined 
as that error of refraction in which rays of light entering 
the eye parallel to the optic axis are brought to a focus in 
front of the retina, as a result of the eyeball being too 
long from front to back or of an increased strength in 
refractive power of the media of the eye.  See Dorland's 
Illustrated Medical Dictionary 1215 (30th ed. 2003).  

As outlined above, a refractive error is not a disability 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  As such, 
it may not be service connected as a matter of law, absent 
evidence of aggravation by superimposed disease or injury.  
See VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 
18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  In this 
case, there is no such evidence.  

The veteran contends that his current loss of visual acuity 
and blurriness of the left eye are due to a corneal abrasion 
incurred during service.  The Board notes that the service 
medical record documenting treatment for the abrasion is 
dated during the veteran's reserve service.  The veteran has 
not indicated how the abrasion occurred and, further, has not 
indicated if the injury was incurred during reserve training 
or was only treated by the service.  If it is conceded that 
the abrasion occurred during training, however, the only 
medical opinion evidence of record is against a finding of a 
nexus between this injury and the veteran's current 
disability.  In the February 2006 VA examination, the 
examiner opined that the left eye blurriness was not due to 
this injury.  

Other medical evidence indicates that the veteran has other 
disabilities which may be affecting his eyes, including 
diabetes and hypertension, and this evidence also indicates 
that the veteran has had cataracts and has suspected 
glaucoma.  The veteran, however, is not service connected for 
any disability, and therefore, service connection cannot be 
granted on a secondary basis.  See 38 C.F.R. § 3.310.  

The veteran has contended that he has had left eye blurriness 
since the corneal abrasion (continuity of symptomatology).  
See 38 C.F.R. § 3.303.  The Board finds, however, that there 
is not competent evidence of record that indicates that the 
veteran has a current visual impairment since the time of 
service other than that due to refractive error.  The Board 
is cognizant that the veteran contends that he has a left eye 
disability that is attributable to service.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation.  Accordingly, his lay opinions do 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the veteran's variously diagnosed 
eye disorders are not the type of diseases that can be 
diagnosed by a layman.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Thus, while the veteran is competent to 
report what comes to him through his senses (vision 
blurriness), he does not have medical expertise to diagnose 
specific eye diseases.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  In this case, he cannot provide a competent 
opinion regarding diagnosis or causation.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a left 
eye disability must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Service connection for a left eye disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


